           Case 1:03-md-01570-GBD-SN Document 4978 Filed 08/23/19 Page 1 of 2


    ANDERSON KILL P.C.
                                                                                Attorneys and Counselors at Law
    1251 AVENUE OF THE AMERICAS  NEW YORK, NY 10020
    TELEPHONE: 212-278-1000  FAX: 212-278-1733
    www.andersonkill.com
                                                                                              Jerry S. Goldman, Esq.
                                                                                         Jgoldman@andersonkill.com
                                                                                                       212-278-1569

    Via ECF and Hand Delivery                                                                August 22, 2019

   The Honorable Sarah Netburn
   Thurgood Marshall United States Courthouse
   40 Foley Square, Room 430
   New York, NY 10007

             Re:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN);
                       Lloyd A. Abel et al. v. Islamic Republic of Iran, No. 1:18-cv-11837 (GBD) (SN);
                       Roberta Agyeman et al. v. Islamic Republic of Iran, No. 1:18-cv-05320 (GBD)
                       (SN); Jessica DeRubbio et al. v. Islamic Republic of Iran, No. 1:18-cv-05306
                       (GBD) (SN); Alexander Jimenez et al. v. Islamic Republic of Iran, 1:18-cv-11875
                       (GBD) (SN); Bakahityar Kamardinova et al. v. Islamic Republic of Iran, No.
                       1:18-cv-05339 (GBD) (SN); Chang Dom Kim et al. v. Islamic Republic of Iran,
                       1:18-cv-11870 (GBD) (SN); Matthew Rowenhorst, et al. v. Islamic Republic of
                       Iran (1:18-cv-12387) (GBD) (SN); Laurence Schlissel et al. v. Islamic Republic of
                       Iran, No. 1:18-cv-05331 (GBD) (SN)


    Dear Judge Netburn:

                    Enclosed are courtesy copies for chambers of the Motions to Substitute Parties
    filed by the Plaintiffs in the Aamoth, Hemenway and Moody-Theinert cases, the Motion for
    Leave to Amend to Correct Errors, filed by the Plaintiffs in the Kim case, and the Motions for
    Partial Final Judgment, filed by the Abel, Agyeman, DeRubbio, Jimenez, Kamardinova, Kim,
    Rowenhorst and Schlissel Plaintiffs.

                       We thank the Court for its attention to these matters.




New York, NY  Los Angeles, CA  Stamford, CT  Washington, DC  Newark, NJ  Philadelphia, PA

    docs-100192729.1
            Case 1:03-md-01570-GBD-SN Document 4978 Filed 08/23/19 Page 2 of 2
Anderson Kill P.C.

     The Honorable Sarah Netburn
     August 22, 2019
     Page 2


                                                        Respectfully submitted,

                                                        /s/ Jerry S. Goldman
                                                        Jerry S. Goldman, Esq.
                                                        Anderson Kill P.C.
                                                        1251 Avenue of the Americas
                                                        New York, NY 10020-1182
                                                        Telephone: 212-278-1000
                                                        Email: jgoldman@andersonkill.com

                                                        Attorney for the Plaintiffs

      cc:     The Honorable George B. Daniels
              Daniel Patrick Moynihan U.S. Courthouse
              500 Pearl Street
              New York, NY 10007

              All counsel via ECF




      docs-100192729.1
